

115 HR 5934 IH: To designate the facility of the United States Postal Service located at 105 Highway 297 North in Dyess, Arkansas, as the “Johnny Cash Post Office Building”.
U.S. House of Representatives
2018-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5934IN THE HOUSE OF REPRESENTATIVESMay 23, 2018Mr. Crawford introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo designate the facility of the United States Postal Service located at 105 Highway 297 North in
			 Dyess, Arkansas, as the Johnny Cash Post Office Building.
	
		1.Johnny Cash Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 105 Highway 297 North in Dyess, Arkansas, shall be known and designated as the Johnny Cash Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Johnny Cash Post Office Building.
			